DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s RCE filed 7/25/2022 is acknowledged, the amendment dated 6/28/2022 is entered.
Claims 1, 5, 9, 17, 27, 31, 35, and 39 have been amended.
Claims 4-6 and 34-36 have been cancelled.  Claims 16, 19-26 and 30 were previously cancelled.
Claim 41-46 is newly added.
Claims 1-3, 7-15, 17, 18, 27-29, 31-33, and 37-46 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 11, 14, 15, 17, 27-29, 31-33, and 37-45 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela et al. (WO2018/025070), hereafter Koskela, in view of Kaasalainen et al. (US20190350028A1), hereafter Kaas.



Regarding claims 1 and 31,
Koskela discloses a method (Fig. 7A-B) of wireless communication performed by a user equipment (UE) (Fig. 8, UE 10), comprising one or more memories (Fig. 8, 816-818); and one or more processors (Fig. 8, 814-815) coupled to the one or more memories, the method comprising transmitting an indication of a downlink beam in uplink control information of a random access message (paragraph 40; specific uplink resources for UE to send RACH preambles including indication preferred beam group), wherein the downlink beam is different from a default beam corresponding to a preamble of the random access message and a random access occasion in which the random access message is transmitted (paragraph 34, 40; indicate beam group B different from default beam group A), or wherein the downlink beam is selected from a set of multiple downlink beams corresponding to the random access occasion (paragraph 35-37; Fig. 5-6; depending on UE’s capability to monitor using multiple beam groups simultaneously) receiving information indicating a time division multiplexing patterns associated with monitoring the downlink beam and default beam (paragraph 23-24; system information such as MIB/SIB including RACH configurations for time-division duplexed blocks of sweeping subframes associated with a group of beams from a given access node) for a random access response (Fig. 5-7B; paragraph 31-45, UE monitors during ON periods, provides feedback to network/access node), the monitoring using at least one of the default beam or the downlink beam (Fig. 2, 5; paragraph 23-24, 36-37; UE can monitor for multiple beam groups, including default/preferred beams, configured with similar DRX cycles/patterns).
Koskela does not expressly show the transmitting/monitoring as part of a two-step RACH procedure, or monitoring for a subsequent downlink communication using the downlink beam.
Kaas discloses connection setup recovery for wireless networks (Title) in which monitoring for a subsequent downlink communication using the downlink beam is performed as part of a two-step RACH procedure (Abstract; Fig. 2-4; paragraphs 10-13, 31-39, 46-51, 65-69, 78-79; temporary configuration information for use in reporting updated preferred downlink beam in two-step RACH procedure).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Koskela by transmitting/monitoring as part of a two-step RACH procedure, as shown by Kaas, thereby ensuring successful decoding of a connection response message in a dynamic beam-tracking environment.

Regarding claims 27 and 39,
Koskela discloses a method (Fig. 7A-B) of wireless communication performed by a base station (Fig. 8, Access Node 20) comprising: one or more memories (Fig. 8, 826-828); and one or more processors (Fig. 8, 824-825), coupled to the one or more memories, the method comprising receiving an indication of a downlink beam in uplink control information of a random access message (paragraph 40; specific uplink resources for UE to send RACH preambles including indication preferred beam group), wherein the downlink beam is different from a default beam corresponding to a preamble of the random access message and a random access occasion associated with the random access message (paragraph 34, 40; indicate beam group B different from default beam group A), or wherein the downlink beam is selected from a set of multiple downlink beams corresponding to the random access occasion (paragraph 35-37; Fig. 5-6; depending on UE’s capability to monitor using multiple beam groups simultaneously), transmitting information including a time-division multiplexing pattern to monitor at least one of the default beam and the downlink beam indicated (Fig. 2, 5; paragraph 23-24, 36-37; UE can monitor for multiple beam groups, including default/preferred beams, configured with similar DRX cycles/patterns) and transmitting a random access response using at least one of the default beam or the downlink beam (Fig. 5-7B; paragraph 31-45, UE monitors during ON periods, provides feedback to network/access node).
Koskela does not expressly show the transmitting/monitoring as part of a two-step RACH procedure, or transmitting a subsequent downlink communication using the downlink beam.
Kaas discloses connection setup recovery for wireless networks (Title) in which monitoring for a subsequent downlink communication using the downlink beam is performed as part of a two-step RACH procedure (Abstract; Fig. 2-4; paragraphs 10-13, 31-39, 46-51, 65-69, 78-79; temporary configuration information for use in reporting updated preferred downlink beam in two-step RACH procedure).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Koskela by transmitting/monitoring as part of a two-step RACH procedure, as shown by Kaas, thereby ensuring successful decoding of a connection response message in a dynamic beam-tracking environment.

Regarding claims 2, 28, 32, and 40,
The combination of Koskela and Kaas discloses wherein a plurality of random access occasions configured for the UE each correspond to a single default beam (i.e. beam group A), and wherein the downlink beam is different from the default beam corresponding to the random access occasion in which the random access message is transmitted (i.e. paragraph 34-40; Fig. 5-6; UE indicates preferred beam group B, subsequently served on beam group B different from default beam group A).

Regarding claims 3, 29, and 33,
The combination of Koskela and Kaas discloses a plurality of random access occasions configured for the UE each correspond to multiple default beams (i.e. paragraph 34; default configuration may indicate multiple beam groups), wherein the multiple default beams are each associated with a different set of preambles (paragraph 40), and wherein the downlink beam is different from the default beam corresponding to the random access occasion in which the random access message is transmitted and corresponding to the preamble of the random access message (paragraphs 42-52; Fig. 5-6; single DRX cycle comprising different first/second ON periods).

Regarding claims 7 and 37,
The combination of Koskela and Kaas discloses wherein the downlink beam is indicated using an index that identifies the downlink beam from the set of multiple downlink beams corresponding to the random access occasion (paragraph 27-28).
Regarding claims 8 and 38,
The combination of Koskela and Kaas discloses a set of preambles is not partitioned among different downlink beams included in the set of multiple downlink beams (paragraphs 25-28, 40; single uplink resource for either beam group, UE identifies preferred beam group by masking with beam group specific mask code, not preamble partitioning).

Regarding claims 9 and 11,
The combination of Koskela and Kaas discloses monitoring using another downlink beam included in the set of multiple downlink beams at least one the default beam, the downlink beam, and the other downlink beam are monitored until the end of a RACH window (Koskela: Fig. 5-6; paragraph 37-49; monitoring during ON periods/windows for multiple beam groups; Kaas: paragraphs 10-13, 31-39; temporary configuration information for use in reporting updated/second preferred downlink beam in two-step RACH procedure if first preferred downlink beam connection response is not yet received).  See motivation above.

Regarding claim 14,
The combination of Koskela and Kaas discloses the random access response identifies at least one of a dedicated preamble or a dedicated random access occasion to be used by the UE for a subsequent random access message (paragraph 40-49; change of dedicated uplink resources for RACH).

Regarding claims 15 and 17,
The combination of Koskela and Kaas discloses the downlink beam is one of a plurality of downlink beams indicated in the uplink control information of the random access message (Fig. 2-4), and the random access response indicates a set of downlink beams to be monitored by the UE based at least in part on a time division multiplexing pattern for monitoring the set of downlink beams (Fig. 2; paragraph 23-24, 36-37; UE can monitor for multiple beam groups, including default/preferred beams, configured with similar DRX cycles/patterns).

Regarding claims 41 and 42,
The combination of Koskela and Kaas discloses to identify the downlink beam as a preferred downlink beam different from the default beam corresponding to the preamble of the random access message and the random access occasion in which the random access message is transmitted, and transmit the indications based at least in part on identifying the downlink beam as the preferred beam (Koskela: paragraph 43, preferred beam groups; Kaas: paragraphs 10-13, 31-39, 46-51, 65-69; temporary configuration information for use in reporting updated first/second preferred downlink beams).  See motivation above.





Regarding claim 43,
The combination of Koskela and Kaas discloses to receive, from a network entity, system information indicating the time division multiplexing pattern, and monitoring for the random access response is based at least receiving the system information indicating the time division multiplexing pattern (Koskela: paragraph 24; information carried in MIB/SIB).

Regarding claim 44,
The combination of Koskela and Kaas discloses to receive, from a network entity and based at least in part on monitoring for the random access response, the random access response, the random access response including the information indicating the time division multiplexing pattern, and wherein the monitoring for the downlink communication is based at least in part on receiving the random access response (Fig. 2, 5; paragraph 23-24, 36-37; UE can monitor for multiple beam groups, including default/preferred beams, configured with similar DRX cycles/patterns, from eNB).  

Regarding claim 45,
The combination of Koskela and Kaas discloses the time division multiplexing pattern indicates a first set of set of time domain resources, for monitoring the default beam, and a second set of time domain resources for monitoring the downlink beam (Fig. 2; multiple beam groups in different sweeping block resources).



3.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela and Kaas, and further in view of Kim et al. (US20200305197A1), hereafter Kim.

Regarding claims 12 and 13,
Koskela does not expressly show the random access response includes at least one of: a random access preamble identifier and the uplink control information transmitted in the random access message, a random access preamble identifier and information that identifies one or more resources used for the uplink control information transmitted in the random access message, or a random access preamble identifier and a hashing identifier that is based at least in part on at least one of the uplink control information or the one or more resources, or a random access radio network temporary identifier for the UE is based at least in part on the preamble of the random access message and a physical uplink shared channel occasion in which the random access message is transmitted.
Kim discloses random access response includes at least one of: a random access preamble identifier and the uplink control information transmitted in the random access message, a random access preamble identifier and information that identifies one or more resources used for the uplink control information transmitted in the random access message, or a random access preamble identifier and a hashing identifier that is based at least in part on at least one of the uplink control information or the one or more resources and a random access radio network temporary identifier for the UE is based at least in part on the preamble of the random access message and a physical uplink shared channel occasion in which the random access message is transmitted (paragraph 90, 190-195; UE attempts to receive RAR including temporary C-RNTI after transmitting RACH preamble by detecting PDCCH RA-RNTI in RAR window).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Koskela by providing a random access response includes at least one of: a random access preamble identifier and the uplink control information transmitted in the random access message, a random access preamble identifier and information that identifies one or more resources used for the uplink control information transmitted in the random access message, or a random access preamble identifier and a hashing identifier that is based at least in part on at least one of the uplink control information or the one or more resources, and a random access radio network temporary identifier for the UE is based at least in part on the preamble of the random access message and a physical uplink shared channel occasion in which the random access message is transmitted, as shown by Kim, thereby enabling resolution of RAR when multiple UEs transmit the same RACH preamble at the same time.








4.	Claims 10 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Koskela and Kaas, further in view of Hakola et al. (USP 10880895B2), hereafter Hakola.

Regarding claims 10 and 46,
Koskela discloses retransmission of the random access response (paragraph 42; HARQ feedback via different beam group) and, though above-cited Kaas (and Kim) disclose both two-step/dedicated and four-step/contention-based random access procedures (Kaas: paragraphs 78-79; Kim: paragraph 80), neither Koskela, Kass, nor Kim discloses to fall back to a four-step random access channel procedure or association with retransmission of the random access response.
Hakola discloses analogous beam refinement in two-step RACH (Title) including optimal beam selection and using the downlink beam in association with a two-step retransmission of the random access response and to fall back to a four-step random access channel procedure (Fig. 2-5, 8; Col. 6, lines 7-57; 2-step RACH with fallback to 4-step RACH).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Koskela and Kaas by using the downlink beam in association with a two-step retransmission of the random access response and to fall back to a four-step random access channel procedure in association with retransmission of the random access response, as shown by Hakola, thereby providing lower control overhead and latency along with resiliency to failure.


5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koskela and Kaas, further in view of Moon et al. (USP 10270514B2), hereafter Moon.

Regarding claim 18,
Koskela does not expressly disclose uplink control information further includes at least one of a power headroom report or a buffer status report.
Moon discloses analogous method and apparatus for beam measurement in a wireless communication system (Title; Abstract) including uplink control information of a power headroom report or a buffer status report (Fig. 4, 5, 8, 9; Col. 37, lines 38-67; MAC CE includes BSR, PHR, etc.).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Koskela by providing uplink control information further including at least one of a power headroom report or a buffer status report, as shown by Moon, thereby enabling beam measurement/adjustment in consideration of power and load considerations.








Response to Arguments
6.	Applicant's arguments filed 6/28/2022 have been fully considered but are moot because the new ground of rejection relies on the newly-cited Kaas reference for any teaching or matter specifically challenged in the argument.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477